DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/16/19 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven J. Sinclair on 1/15/2020.
The application has been amended as follows:
In The Claims
1.	(currently amended)  An apparatus, comprising:
a sealing tool for conveyance within a tubular member within a wellbore extending into a subterranean formation, wherein the sealing tool comprises:
a mandrel;
a eutectic sealing material disposed about the mandrel, wherein the eutectic sealing material has a eutectic temperature at which the eutectic sealing material melts, and wherein the eutectic sealing material is circumferentially partitioned into a plurality of portions by a corresponding plurality of barriers each extending radially and longitudinally between neighboring ones of the portions of the eutectic sealing material; and
heating means for heating the eutectic sealing material to at least the eutectic temperature to melt the eutectic sealing material such that the eutectic sealing material flows onto an inner surface of the tubular member, wherein the heating means comprises a plurality of heating element probes each extending within a central region of a corresponding portion of the eutectic sealing material between neighboring ones of the barriers, and wherein the plurality of heating element probes are configured to be individually activated independently of other ones of the heating element probes.

Claim 18 is cancelled. 

21.	(currently amended)  A method, comprising:
conveying a sealing tool within a tubular member within a wellbore extending into a subterranean formation, wherein the sealing tool comprises:
a mandrel;
a eutectic sealing material disposed about the mandrel, wherein the eutectic sealing material has a eutectic temperature at which the eutectic sealing material melts, and wherein the eutectic sealing material is circumferentially partitioned into a plurality of portions by a corresponding plurality of barriers each extending radially and 
heating means for heating the eutectic sealing material to at least the eutectic temperature, wherein the heating means comprises a plurality of heating element probes each extending within a central region of a corresponding portion of the eutectic sealing material between neighboring ones of the barriers; and
transferring the eutectic sealing material onto an inner surface of the tubular member by activating the heating means to heat the eutectic sealing material to at least the eutectic temperature to melt the eutectic sealing material, wherein activating the heating means comprises individually activating the plurality of heating element probes independently of other ones of the heating element probes to melt a corresponding portion of the eutectic sealing material, and permitting the corresponding portion of the eutectic sealing material to at least partially solidify on the inner surface of the tubular member.

Claim 33 is cancelled. 

36.	(new)  The apparatus of claim 1 wherein the plurality of barriers extend radially outward further than the plurality of heating element probes.

37.	(new)  The method of claim 21 wherein the plurality of barriers extend radially outward further than the plurality of heating element probes.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reference Eden (US 20120298359 A1) teaches the majority of claim 1 and 21, as indicated in the Office Action dated 5/22/19. Eden, however, was silent on the amended feature of “a corresponding plurality of barriers each extending radially and longitudinally […]” and “a plurality of heating element probes each extending […] . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/T.N.Y./Examiner, Art Unit 3676
/WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676